 Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 1 of 7 Page ID #62



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TONY LASTER,
 #N82255,

                      Plaintiff,

 v.                                           Case No. 19-cv-00955-NJR

 JOHN DOE 1,
 WARDEN DENNISON,
 M. HILLE,
 JOHN DOE 2,
 L. WALKER,
 JOHN DOE 3, and
 ANY OTHER RESPONSIBLE
 DEFENDANTS,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Plaintiff Tony Laster, an inmate of the Illinois Department of Corrections who is

currently incarcerated at Vienna Correctional Center, brings this civil action pursuant to

42 U.S.C. § 1983 for violations of his constitutional rights occurring while at Shawnee

Correctional Center (“Shawnee”). Laster claims that he was placed in segregation for no

reason and denied medical treatment. He seeks monetary damages.

      The First Amended Complaint is now before the Court for preliminary review

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or

requests money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se

                                       Page 1 of 7
 Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 2 of 7 Page ID #63



Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009).

                                FIRST AMENDED COMPLAINT

       Laster alleges the following: While at Shawnee, he was dragged and placed in

segregation for no reason. (Doc. 12, p. 6). Once in segregation, he felt like he was going to

go into a diabetic coma because he was sweating and feeling dizzy. He asked correctional

officers for medical attention, but did not receive any. He wrote Adjustment Committee

member Lieutenant Laster asking why he was placed in segregation and why he was not

receiving medical attention but did not receive a response. He spoke with other staff and

no one could tell him why he was in segregation or why he had not yet been given

medical treatment. (Id.). Laster wrote Warden Dennison numerous times but did not

receive a response until three months later. (Id. at p. 1).

                                  PRELIMINARY DISMISSAL

       Laster lists John Doe 3 and “Any other responsible defendants” as defendants in

the case caption. Both of these defendants will be dismissed. John Doe 3 is not referenced

in the statement of claim, and merely invoking the name of a potential defendant by

listing him in the case caption is not sufficient to state a claim against that individual. See

Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Furthermore, vague references to a

group of defendants, without specific allegations tying an individual defendant to the

alleged unconstitutional conduct, do not meet the pleading standards of Rule 8 of the

Federal Rules of Civil Procedure. Accordingly, John Doe 3 and “Any other responsible

defendants” shall be dismissed.


                                         Page 2 of 7
    Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 3 of 7 Page ID #64



                                                  DISCUSSION

          Based on the allegations of the First Amended Complaint, the Court finds it

convenient to designate the claims in this case into the following three Counts:

          Count 1:          Eighth Amendment claim against Defendants for deliberate
                            indifference to Laster’s serious medical needs while he was in
                            segregation.

          Count 2:          Fourteenth Amendment claim against Warden Dennison and
                            John Doe 2 for the mishandling of and delay in responding to
                            Laster’s grievances.

          Count 3:          Fourteenth Amendment claim against Defendants for placing
                            Laster in segregation for two weeks without the due process
                            of law.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the First Amended Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly

pleading standard. 1

                                                     Count 1

          Laster claims that once he was placed in segregation, he asked for medical

treatment but did not receive medical attention for two weeks. As this claim is not

asserted against any named defendant, Count 1 shall be dismissed. See Bell Atlantic Corp.,

550 U.S. at 555 (2007); FED. R. CIV. P. 8(a)(2).

                                                     Count 2

          Laster states that while in segregation he wrote grievances to Adjustment


1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                  Page 3 of 7
 Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 4 of 7 Page ID #65



Committee member Lieutenant Laster, but never received a response. He also claims he

wrote grievances to John Doe 2 and Warden Dennison, and they violated his

constitutional rights by not responding for three months.

      Count 2 will also be dismissed. First, Lieutenant Laster is not named as a defendant

in the case caption, and the Court will not treat parties not listed in the caption as

defendants. See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005). Thus, any

claims against Lieutenant Laster are dismissed. Second, as mentioned in the previous

merit review order (Doc. 11, p. 4), inmates do not have a constitutional right to an

effective grievance procedure. Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). As

such, the fact that prison officials denied, mishandled, or refused to consider grievances

or claims raised by grievances “by persons who otherwise did not cause or participate in

the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir.

2011). For these reasons, Count 2 is dismissed.

                                         Count 3

      “Prisoners generally do not have a liberty interest in avoiding brief periods of

segregation, whether administrative or disciplinary.” Smith v. Akpore, 689 F. App’x 458,

460 (7th Cir. 2017) (citations omitted). Segregation under certain conditions, however,

may still constitute a deprivation of a liberty interest if the placement segregation

imposed an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); see also Mathews v.

Brown, 768 F. App’x 537, 540 (7th Cir. 2019). When considering a due process claim for

placement in segregation, the Court is to consider “the duration and conditions of the

                                       Page 4 of 7
 Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 5 of 7 Page ID #66



confinement.” Mathews, 768 F. App’x at 540.

       Count 3 will also be dismissed, as Laster has not asserted his claim that he was

denied due process against any specific defendant. Although Laster states in the

“Defendants” section of the First Amended Complaint that Major Hille is the officer who

signed him into segregation, he does not provide any allegations regarding how Hille

violated his constitutional rights in the Statement of Claim. “[I]ndividual liability under

§ 1983 requires ‘personal involvement in the alleged constitutional deprivation.’” Minix

v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (quoting Palmer v. Marion Cty., 327 F.3d 588,

594 (7th Cir. 2003)). Finally, Laster states he was held for two weeks in segregation and

“[a] confinement of that length does not implicate a liberty interest.” Obriecht v. Raemisch,

565 F. App’x 535, 540 (7th Cir. 2014). Accordingly, Count 3 does not survive preliminary

review.

                                      LEAVE TO AMEND

       In light of these deficiencies, the First Amended Complaint does not survive

preliminary review and shall be dismissed. Laster will be given one final opportunity to

pursue his claims in a Second Amended Complaint. In the Second Amended Complaint,

Laster should describe how each defendant violated his rights, keeping in mind that in

Section 1983 actions there is no supervisory liability. To be held individually liable a

defendant must be “‘personally responsible for the deprivation of a constitutional right.’”

Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police,

251 F.3d 612, 651 (7th Cir. 2001)). Additionally, if Laster brings allegations against a

defendant in the statement of claim, the defendant also must be listed in the case caption.

                                        Page 5 of 7
 Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 6 of 7 Page ID #67



                                        DISPOSITION

       For the reasons set forth above, the First Amended Complaint (Doc. 12) is

DISMISSED without prejudice for failure to state a claim for relief.

       Laster is GRANTED leave to file a “Second Amended Complaint” on or before

May 19, 2020. Should Laster fail to file a Second Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be

dismissed with prejudice for failure to comply with a court order and/or for failure to

prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall

also count as one of Laster’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Laster use the civil rights complaint form

designed for use in this District. He should label the form, “Second Amended

Complaint,” and he should use the case number for this action (No. 19-cv-00955-NJR). To

enable Laster to comply with this Order, the CLERK is DIRECTED to mail Laster a blank

civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint,

rendering the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354

F.3d 632, 638 n. 1 (7th Cir. 2004). The Second Amended Complaint must stand on its own

without reference to any previous pleading. Laster must re-file any exhibits he wishes the

Court to consider. The Second Amended Complaint is also subject to review pursuant to

28 U.S.C. § 1915A.

       Laster is further ADVISED that his obligation to pay the filing fee for this action

                                         Page 6 of 7
 Case 3:19-cv-00955-NJR Document 15 Filed 04/21/20 Page 7 of 7 Page ID #68



was incurred at the time the action was filed, thus the filing fee remains due and payable,

regardless of whether he files a Second Amended Complaint. 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Laster is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this Order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: April 21, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 7 of 7
